Citation Nr: 1221554	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  12-09 527	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board's July 19, 1955 decision denying entitlement to service connection for a back disability.


REPRESENTATION

Moving party represented by:  Geoffrey G. Hengerer, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The moving party served on active duty from July 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) following the receipt of the moving party's September 2011 motion alleging CUE in a July 19, 1955 Board decision.

In a September 2011 letter, the moving party's representative requested a hearing to present oral arguments in support of the motion alleging CUE.  In May 2012, the moving party withdrew his hearing request.

In May 2012, the Board granted the moving party's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On July 19, 1955, the Board issued a decision in which it denied entitlement to service connection for a back disability.

2.  The July 1955 Board decision which denied entitlement to service connection for a back disability considered the correct law and evidence as they then existed and was not the product of an undebatable error.


CONCLUSION OF LAW

CUE in the Board's July 19, 1955 decision that denied entitlement to service connection for a back disability has not been demonstrated.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.63, 20.1400, 20.1403(b), 20.1404(a), VA Regulations (VARs) 1031(B), 1080(A), 1086(A), 1955 VA Schedule of Rating Disabilities, Diagnostic Codes (DCs) 5003, 5010 (1955 & 2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to motions for revision of a Board decision on the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Review for CUE in a prior Board decision is based on the record that existed when that decision was made.  38 C.F.R. § 20.1403(b).

In addition to the paper claims file, there is a Virtual VA paperless claims file.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue before the Board.

Analysis

Under 38 U.S.C.A. § 7111, the Board has been granted the authority to revise a prior decision of the Board on the grounds of CUE. A claim requesting review under this statute may be filed at any time after the underlying decision is made. Pursuant to an opinion of the VA General Counsel, VAOPGCPREC 1-98, the Board's authority applies to any claim pending on or filed after the date of enactment of the statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  The moving party's motion for review or revision was received by the Board in October 2011.

A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party, if other than the Veteran; the applicable Department of Veterans Affairs file number; and, the date of the Board's decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to re-filing under this subpart.  38 C.F.R. § 20.1404(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has established a three-pronged test, each of which must be met before CUE is established: either (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e. more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)).

In order to be CUE, the error must be of a type that is outcome determinative. Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

In his September 2011 motion, the moving party's representative argued that there was CUE in the Board's July 19, 1955 decision which denied entitlement to service connection for a back disability for several reasons.  He primarily argued that the Board failed to appropriately consider the evidence of treatment for back problems, including arthritis, within a year following the moving party's separation from service and that the evidence of record at the time of the Board's decision supported a conclusion that he had arthritis which had become manifest to a degree of 10 percent or more.  Therefore, service connection was warranted on a presumptive basis.

At the time of the Board's July 1955 decision, VARs 1080(A) and 1086(A) provided that chronic constitutional diseases, such as arthritis, that became manifest to a degree of 10 percent or more within one year from the date of separation from active service, upon the basis of medical or competent lay evidence, would be considered as having been incurred in active service.  The medical evidence was to set forth the physical findings and symptomatology elicited by examination within the one year period and the lay evidence, which was not to merely contain conclusions based upon opinion, was to describe the material and relevant facts as to the veteran's disability observed during such period.  VARs 1080 (A), 1086(A) (1955) (now codified at 38 C.F.R. § 3.309(a) (2011)).

In the 1955 VA Schedule of Rating Disabilities, a substantiated degenerative arthritis, as distinguished from localized hyperostosis and other changes about the joint due to direct or intermittent trauma, congenital deformities, supernumerary parts, etc., or postural deformities, were to receive a minimum rating of 10 percent or, a 20 percent rating if there was a satisfactory history of exacerbations from time to time.  Thus, a 10 percent rating was warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  1955 VA Schedule of Rating Disabilities, DC 5003 (now codified at 38 C.F.R. § 4.71a, DC 5003 (2011)).

Arthritis due to direct trauma was to receive a minimum 10 percent rating, but only in the presence of a basic dislocation, malunion, limitation of motion, or painful motion of a joint affected by fracture, irregular joint surfaces, loose or foreign bodies, etc.  The minimum 10 percent rating was not to be applied following a simple sprain or a history of dislocation.  1955 VA Schedule of Rating Disabilities, DC 5010 (now codified at 38 C.F.R. § 4.71a, DC 5010 (2011)).

The objective medical evidence of record at the time of the Board's July 1955 decision included VA medical certificates dated in March 1946 and September 1948 and letters from Lamar McMillan, M.D. and J.B. Woods, M.D., both dated in September 1954.  The March 1946 and September 1948 VA medical certificates included reports by the moving party of a back sprain in service in 1944 and continuing pain and stiffness in the lumbosacral region.  There was clinical evidence of some rigidity of the lumbosacral spine at the time of the March 1946 evaluation and a diagnosis of an old lumbosacral sprain with a "tentative arthritis" was provided.  However, there was no evidence of pain associated with movement of the lumbar structures at the time of the September 1948 evaluation.  

In his September 1954 letter, Dr. McMillin stated that he had spoken to the moving party that day and the moving party reported that he had injured his back in the fall of 1944 while unloading cargo vessels at Russell Island.  He further reported that back problems had persisted in service following the injury.  He was first examined by Dr. McMillan in March 1946 and was subsequently treated on many occasions until August 1951.  Dr. McMillin attached a list of findings and diagnoses that included limited motion of the lumbar spine and sacroiliac arthritis.

Dr. Woods stated in his September 1954 letter that he had first treated the moving party for low back pain in June 1947.  This had reportedly begun in 1944 while lifting heavy boxes and crates.  An examination in 1947 revealed tenseness on palpation over the lumbar muscles and limitation of motion of the spine with associated pain.  He was diagnosed as having a lumbar sacral sprain.

The moving party's representative specifically argued that the Board failed to grant service connection despite the fact that Dr. McMillan had treated the moving party within a year of his separation from service, that he had diagnosed him as having sacroiliac arthritis, that the moving party was clinically found to have limited motion, pain, and tenseness of the spine within a year following service, and that fellow servicemembers had submitted statements dated in August 1954 and February 1955 confirming that the moving party had experienced back symptoms such as pain while in service.

Although Dr. McMillan reported that he had treated the moving party within a year of his separation from service and it is evident that the moving party experienced symptoms of a back disability during that period, the letter in which he included a diagnosis of sacroiliac arthritis was not dated until September 1954.  The letter provided a summary of the moving party's treatment for the entire period from March 1946 to August 1951 and there was no indication that the diagnosis of arthritis was made within the first year following the moving party's separation from service.  

Regardless of any diagnosis of arthritis evident within the year following the moving party's separation from service, compensation for arthritis required X-ray evidence of the disease and there was no such X-ray evidence of arthritis during that period.  See 1955 VA Schedule of Rating Disabilities, DC 5003.  Also, there was no evidence of any back trauma such as fracture, irregular joint surfaces, or loose or foreign bodies so as to warrant a minimum 10 percent rating for traumatic arthritis under DC 5010.  Rather, the moving party had only reported a back sprain in service.  As noted above, the minimum 10 percent rating for traumatic arthritis was not to be applied following a simple sprain.  1955 VA Schedule of Rating Disabilities, DC 5010.

Nevertheless, in its July 1955 decision, the Board specifically acknowledged all objective medical evidence of record at that time pertaining to a back disability, including the March 1946 and September 1948 VA medical certificates and the September 1954 letters from Dr. McMillan and Dr. Woods, as well as all lay statements of record.  Based on all of this evidence, the Board concluded that the arthritis diagnosed following service was not shown to have been initially manifested to a degree of 10 percent or more within one year from the date of the moving party's discharge from service.  Thus, the Board considered all relevant evidence of record at the time of its decision and any disagreement with how the Board evaluated this evidence is inadequate to raise a claim of CUE.  Simmons v. West, 14 Vet. App. 84, 89 (2000); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The September 2011 motion also includes references to various other disabilities, including sacroiliac injury and weakness, limitation of motion of the lumbar spine, and residuals of rheumatoid arthritis.  The moving party's representative argued that the moving party's back problems should have been rated by analogy to these disabilities and that 10 percent ratings were warranted under the applicable diagnostic codes within the year following separation from service.  However, as discussed above, there was insufficient evidence of arthritis, including rheumatoid arthritis, within the year following the moving party's separation from service and a rating for rheumatoid arthritis would therefore not have been proper.  

Further, sacroiliac injury and weakness and general limitation of motion of the lumbar spine were not included among the list of chronic conditions for which presumptive service connection was provided.  VAR 1086(A).  Therefore, even if the moving party's back problems were rated by analogy to these disabilities, the outcome would not have been manifestly different because a compensable rating under the applicable diagnostic codes would not have automatically warranted service connection on a presumptive basis.  The Board's failure to address these various disabilities, therefore, does not constitute CUE.  See Fugo, 6 Vet. App. at 44.

The moving party's representative also argued that the Board failed to follow the regulatory provisions which provided that determinations as to service connection were to be based upon a review of the entire evidence of record.  See 38 C.F.R. § 3.63(a) (1955).  

Specifically, he argued that the Board did not consider the September 1954 letters from Dr. McMillin and Dr. Woods which showed that the moving party experienced "'limited motion of [the] lumbar spine', back pain, and 'tenseness on palpitation over [the] lumbar muscles."'  Also, he argued that the Board failed to adequately consider the lay statements from fellow servicemembers that the moving party had complained of back pain in service, sought treatment for such symptoms, and walked in a stooped position.

Although the Board did not explicitly reference the specific language contained in the letters from Dr. McMillin and Dr. Woods and the statements submitted by the moving party's fellow servicemembers, the Board did make reference to each of these documents and acknowledged that the moving party had reportedly incurred a back injury in service and had been treated for back problems in the years after service.  Thus, it is clear that each of these documents and the evidence contained therein was considered.  Again, any disagreement with how the Board evaluated and weighed this evidence is inadequate to raise a claim of CUE.  Simmons, 14 Vet. App. at 89; Luallen, 8 Vet. App. at 95.
 
The moving party's representative also argued that the Board failed to apply the regulatory provisions pertaining to when lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection for combat veterans.  He also noted that there appeared to be service treatment records that had not been obtained prior to the Board's decision.

At the time of the Board's decision, VAR 1031(B) provided that where a veteran was engaged in combat with the enemy in active service with a military or naval organization of the United States during a war, campaign, or expedition, satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury would be accepted as sufficient proof establishing that fact if consistent with the circumstances, conditions, or hardships of such service, notwithstanding that there was no official record of such incurrence or aggravation, provided that service connection was not rebutted by clear and convincing evidence.  VAR 1031(B) (1955) (now codified at 38 C.F.R. § 3.303(d)) (2011).

In its July 1955 decision, the Board acknowledged that there was evidence indicating that the moving party injured his back in service, but explained that service treatment records did not show the existence of any back disorder in service.  The moving party's representative argued that despite the lack of objective evidence of in-service back problems, service records reflected that the moving party was engaged in combat during the Battle of Guadalcanal and that he injured his back while his unit was supporting combat operations.  He contends that despite such combat service, the Board failed to accept the lay statements pertaining to the moving party's in-service back injury as sufficient proof of such injury and failed to rebut the presumption set forth in VAR 1031(B).

Although the moving party's DD 214 indicates that he served during World War II and participated in the Guadalcanal Campaign, he never reported and the evidence of record at the time of the Board's July 1955 decision did not otherwise reflect that he directly participated in combat.  The decorations that the moving party received are not included among those for which combat is presumed and service personnel records reveal that his military occupational specialties were a light truck driver and a cargo checker.  

While assigned with the 220th Port Company in the Asiatic-Pacific Theater for 25 months he performed duties as a cargo checker, including maintaining records of incoming and outgoing shipments of supplies and equipment, itemizing number, weight, volume, quantity, and other identification data, and checking cargo for damage while on the wharf and in hold.  The moving party had reported that he injured his back while unloading cargo.  He told Dr. McMillin that this was how he injured his back, and apparently made no mention that the injury involved combat.  He reported that the injury occurred on "Russell Island," rather than Guadalcanal.

Thus, as there was no evidence that the moving party directly participated in combat, or that a back injury was incurred in combat, the provisions of VAR 1031(B) were not applicable and the absence of a discussion of that provision in the Board's decision did not constitute CUE.  Furthermore, to the extent that there may have been additional service treatment records that had not been obtained, the failure to provide assistance with the development of a claim can never constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1341 (Fed. Cir 2002), Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

The moving party's representative also referenced the provisions of 38 C.F.R. § 3.63(b) which stated that every veteran was to be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment was such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 C.F.R. § 3.63(b) (1955).  He argued that the moving party was in sound condition at the time he entered service and that the Board did not rebut the presumption of soundness.

The service treatment records contained in the claims file at the time of the July 1955 decision reflect that the moving party did not have any back problems or any other musculoskeletal defects at the time he entered service.  Therefore, he was presumed sound.  See Id.  There is no indication in the record that the Board found otherwise.  As there was no other evidence of any pre-existing back problems, there was no need to rebut the presumption of soundness and the outcome would not have been manifestly different if this provision had been discussed.  Thus, the Board's failure to discuss the provisions of 38 C.F.R. § 3.63(b) does not constitute CUE.  See Fugo, 6 Vet. App. at 44.

In sum, the moving party has not presented evidence of CUE in the Board's July 19, 1955 decision which denied entitlement to service connection for a back disability.  Therefore, the motion to reverse or revise that decision must be denied.  


ORDER

The motion to reverse or revise the Board's July 19, 1955 decision that denied entitlement to service connection for a back disability, on the grounds of CUE, is denied.




                       ____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



